Citation Nr: 1445868	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The matter was previously remanded by the Board in February 2012 for additional development.

In September 2011, the Veteran presented personal testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a compensable rating for bilateral hearing loss for the period beginning March 15, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On VA audiological testing in December 2008, the Veteran's hearing acuity was level I in each ear. 

2.  On VA audiological testing in March 2012, the Veteran's hearing acuity was level I in the right ear and level III in the left ear.


CONCLUSION OF LAW

For the period prior to March 15, 2012, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2008.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The results of a March 2012 VA examination, as requested by the February 2012 remand, are of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a September 2011 Central office hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  In Table VI (provided in 38 C.F.R. § 4.85), the vertical lines represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the noncompensable evaluation currently awarded to him.  He also asserts that in his profession as a teacher, he frequently has to request his students to repeat their statements and questions, or to spell things that he is unable to hear.  He stated during his September 2011 hearing that it is embarrassing for him that he is unable to hear well in front of his students.  

The Veteran was fitted for hearing aids in November 2007.  At his December 2008 VA examination, his audiometric examination results demonstrated the following levels of decibel loss: 


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
25
70
75
46.25 dB
LEFT
15
25
60
70
42.5 dB

The Veteran's CNC speech discrimination scores were 96 percent bilaterally. 

The Veteran told the December 2008 examiner that his hearing loss made it difficult for him to communicate.  Especially in situations where there was background noise, he had "great difficulty understanding speech."  

The examiner noted that the audiological results indicated a severe high frequency hearing loss in both ears, but that speech recognition scores were within normal limits bilaterally.  Other than the Veteran's difficulty understanding conversations related to the level of his service-connected tinnitus, the examiner noted no significant effects on daily activities or occupational activities.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for both ears when intersecting the percent of speech discrimination row with the puretone threshold average column.  The Board has considered the right ear as the poorer ear according to Table VII, 38 C.F.R. § 4.85, based on higher decibel level loss.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (left), with column I, the poorer ear (right).

At the September 2011 hearing before the undersigned, the Veteran testified that he was a teacher and had noticed that his hearing was worsening.  He stated he noticed that he was having more difficulty hearing conversations than he used to.  The Veteran described feeling frustrated that his hearing loss was considered noncompensable.  He stated he had to watch TV with the volume turned up pretty loud, and that he did not hear the telephone ring.  The Veteran commented on the fact that a VA examiner had stated that his hearing loss did not affect his work, as he felt that it did affect his work and that hearing loss would impact any job.  He expressed being embarrassed about his hearing loss, particularly because one of his students noted that it was obvious that the Veteran had hearing loss issues.

At his March 2012 examination, his audiometric examination results were as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
55
0
100
42
LEFT
40
60
105
105
78

The Veteran's CNC speech discrimination scores were 96 percent in the right ear, and 88 percent in the left ear.  The examiner noted the Veteran's contention that the level of hearing loss made it difficult to understand speech in his occupational setting.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear, and Roman Numeral III is derived for the left ear.  The left ear is the poorer ear for purposes of Table VII, 38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row I, the better ear (right), with column III, the poorer ear (left).

Moreover, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown on this record because the puretone threshold at each of the four specified frequencies, at all times of testing, is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in any ear.  Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores.  As such, there is no basis to alternatively rate this claim under Table VIA.  38 C.F.R. § 4.85(c).

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the two VA audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss disability is a noncompensable one from the date of the Veteran's claim through the time of his March 14, 2012 VA audiological examination.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

Notably, the Veteran asserted in his September 2011 hearing that the audiological testing was not reflective of real life hearing situations.  The Court also addressed the requirements for an adequate VA audiological examination report.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  

The Martinak Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the examiners who conducted the December 2008 and March 2012 examinations adequately addressed the functional effects of the Veteran's hearing loss.  

The Board has considered whether a referral for an extraschedular rating is warranted for the period prior to March 15, 2012.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability. As indicated above, the Veteran reports the inability to understand conversation in light of background noise, as well as difficulty hearing the students that he teaches.  
The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  Further, those examiners took into consideration the Veteran's service-connected tinnitus, his only other service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Referral for extraschedular consideration for the period prior to March 15, 2012, is not necessary.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Veteran has not asserted that he is unemployed or unemployable as a result of his service-connected hearing loss, and the evidence of record does not otherwise suggest as much.  Therefore, the issue of entitlement to a total disability rating due to individual unemployability, including on an extraschedular basis, for the period prior to March 15, 2012, is not raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  See 38 C.F.R. § 4.16(b) (2013).  

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.   8 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss, for the period prior to March 15, 2012, is denied.  


REMAND

In a September 2014 letter requesting a new audiological examination, the Veteran asserted that his hearing had "continued to deteriorate."  The Veteran is competent to report such additional symptomatology, and thus there is competent evidence of an increase in disability.  A new examination is warranted, to address the level of hearing loss since the Veteran's last VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent audiological history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


